         Case 1:19-cv-07275-MKV Document 23 Filed 07/29/20 Page 1 of 1




                                    ROSE M. WEBER
                                     ATTORNEY AT LAW                      USDC SDNY
                                30 VESEY STREET • SUITE 1801              DOCUMENT
                                 NEW YORK, NEW YORK 10007                 ELECTRONICALLY FILED
                                                                              #:
                                           (917) 415-5363                 DATE FILED: 7/29/2020


                                                                     July 27, 2020
                                  The request to adjourn the conference is GRANTED. It shall take place on
                                  Thursday, August 20, 2020 at 11:00 AM. Further settlement discussion is
BY ECF                            excused at this time.
Honorable Mary Kay Vyskocil
United States District Judge                     July 29, 2020
500 Pearl Street
New York, NY 10007


       Re:     Brandon Barnes v. City of New York, et al., 19 Civ. 7275 (MKV)


Your Honor:


                By Order dated July 24, 2020, the initial conference in the above-referenced matter
was set for August 13, 2020, at 11:00 a.m. In an unfortunate twist of fate, that is one of the very
few time-slots in all of August that I am not available, as I have a previously-scheduled conference
in front of Judge Gardephe at 11:15. I have consulted with defense counsel about his schedule,
and plaintiff now respectfully requests, with defendants’ consent, that the Court reschedule the
initial conference to any other day the week of August 10th, or to August 17th or 18th.

               Plaintiff also respectfully requests, with defendants’ consent, that the parties be
excused from the requirement that they confer regarding settlement for at least one hour prior to
filing pre-conference documents. On March 5, 2020, the parties spent an entire afternoon in
mediation. We are still very far apart and additional discussion at this point would not be
productive.

               Thank you for your consideration in this matter.


                                                             Very truly yours,

                                                                     /s

                                                             Rose M. Weber (RW 0515)

cc:    Matthew McQueen, Esq. (by ECF)
